Name: Commission Regulation (EC) No 1963/95 of 9 August 1995 amending Commission Regulation (EC) No 1839/95 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31995R1963Commission Regulation (EC) No 1963/95 of 9 August 1995 amending Commission Regulation (EC) No 1839/95 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal Official Journal L 189 , 10/08/1995 P. 0022 - 0022COMMISSION REGULATION (EC) No 1963/95 of 9 August 1995 amending Commission Regulation (EC) No 1839/95 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into PortugalTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 12 (1) thereof, Whereas Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) contains the rules governing the administration of those imports; whereas, however, there is nothing in that Regulation which provides for the adjustment of the reduction in the import duty granted under a tendering procedure according to the month of the import; whereas, in the case of maize and sorghum, the intervention price is adjusted between November and May to take account of monthly increases, and on 1 October to take account of the new harvest; whereas, to avoid disruptions on the market, Regulation (EC) No 1839/95 should be amended so as to introduce adjustments to the reduction corresponding to adjustments to the intervention price; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 9 of Regulation (EC) No 1839/95, the following is hereby added to the end of paragraph 4: 'However, in the case of imports effected after the end of the month in which the import licence is issued, if the month in which the licence is issued is between October and May inclusive the amount of the reduction granted shall be increased by an amount equal to the difference between the intervention price in force in the month in which the licence was issued plus 55 % and the price in force in the month in which the certificate of release for free circulation is accepted plus the same percentage. In the case of licences issued prior to 1 October and used from that date, the amount of the reduction granted shall be reduced by an amount calculated in the same way.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission